- significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec tep ratt ad re dear this letter constitutes notice that a waiver of the minimum_funding_standard has been granted for the pian for the plan_year ending december this waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the plan was a collectively-bargained multiemployer defined_benefit_plan benefiting employees who were covered by various collective bargaining agreements between the union and approximately contributing employers engaged in the construction industry the funding problems that the plan experienced were the result of a downtum in the construction industry in the area covered by the union which started in the trustees of the plan took a number of steps to manage the plan's financial difficulties by adopting amendments to reduce the value of benefit accruals substantial contribution rate increases were also negotiated with the contributing employers however the trustees determined that in the best interest of the plan’s participants they should pursue a merger with a plan that was financially healthy an agreement was reached and signed with the trustees of the receiving plan on november plan with the receiving plan effective december to merge the has been granted the financial information provided by the trustees shows that at least percent of the contributing employers experienced a substantial business hardship the trustees also took steps to deal with the financial difficulties of the plan and finally merged the plan into a plan that was well funded accordingly the waiver of the minimum_funding_standard for the plan for the plan_year ending december your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the trustees of this plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the trustees of this plan covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_61 kx3 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the co and to your authorized representative pursuant to a power of attomey on file in this office if you require further assistance in this matter please contact ‘ _ at sincerely yours or donna m prestia manager employee_plans actuarial group
